Citation Nr: 0303633	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-20 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




REMAND

The veteran served on active duty from November 1942 until 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision that denied a 
compensable rating for right ear hearing loss.  

In the representative's Memorandum dated November 8, 2000, 
and Informal Hearing Presentation dated in February 2003, the 
issue of service connection for left ear hearing loss is 
raised.  This issue is inextricably intertwined with the 
increased rating claim with respect to the right ear hearing 
loss.  Moreover, the July 2002 supplemental statement of the 
case (SSOC) stated that "any loss of hearing in the left ear 
is not service connected."  However, the SSOC did not 
address the diagnosis given by the June 2001 VA ear examiner, 
which included the statement that "[h]earing loss in the 
left ear is more likely than not a result of military noise 
exposure."  Inasmuch as this examination and the report of 
Dr. Molle are the only competent medical opinions on the 
existence of a link between current left ear hearing loss and 
service, and both opinions favor service connection, the 
Board finds that further rating action by the RO on the 
service connection claim is required before meaningful review 
of the percentage disability assigned.  Accordingly, the case 
is remanded to the RO for the following action:

The pending claim for service connection 
for left ear hearing loss should be 
adjudicated.  If service connection is 
granted, both ears should be rated 
together.  If service connection is not 
granted, the RO should determine whether 
or not the recent changes to 38 U.S.C.A. 
§ 1160 (as amended Dec. 6, 2002, P.L. 
107-330, Title I, § 103, 116 Stat. 2821), 
are applicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




